DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
Election/Restriction
3.	The restriction requirement dated July 18, 2022 is withdrawn.
Status of Claims
4.	Claims 14, 16, 18, 19, 21-25, 28-30 and 32-39 are pending.  Claims 16, 29 and 32 are withdrawn.  Claims 14, 18, 21-25, 28, 30 and 33 are rejected.  Claims 19 and 34-39 are allowed.
Response to Amendment
5.	The amendments to the claims filed on March 22, 2022 have been fully considered.  The outstanding rejections and objections have been obviated and are withdrawn.
6.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species were held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched to the full scope of claims 19, 34-39 and additionally to the nonelected species shown below, Sections 7 and 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 14, 18, 21-23, 28, 30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,981,870.  The reference has a date of 1991 which antedates the present claims having an effective filing date (national stage entry date) of October 1, 2018 and priority claim to foreign application dated September 29, 2017.  
	The reference teaches compounds and compositions for the treatment of inflammation – eg. abstract.  The compositions comprise other active ingredients in additional to the pharmacologically active compounds.  See column 3.  The reference teaches specific embodiments of the pharmacologically active compounds which include, for example, the species of 
    PNG
    media_image1.png
    356
    283
    media_image1.png
    Greyscale
.  See first compound which corresponds to the present claims in the following manner:  R1/R2=H/methyl; (Het)Ar=phenyl substituted fluoro.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 14, 23, 24, 25, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180252717.
Determining the scope and contents of the prior art
The reference teaches methods and panels of compounds for causing tumor cell death in glioblastoma multiforme tumors.  See abstract.

The reference teaches the combinations of compounds which are anti-neoplastic/chemotherapeutic.  In one embodiment, the reference teaches the combination of compounds which includes cytarabine and additional compounds which include sertraline.  See page 1, column 2, paragraph 1.  These compounds are provided in compositions containing an effective amount.  See page 7, second column.  Sertraline corresponds to the present claims in the following manner:  R1/R2=H/methyl; (Het)Ar= phenyl substituted with 3,4-dichloro.  Present claims 14, 23, 24, 25, 28.

It is noted that the inhibition of translationally controlled tumor protein is an intrinsic property that is associated with the structure.  Thus, administration of a compound that has the structure of the present claims (ie. sertraline) will necessarily result in the inhibition as claimed.  Present claim 30.

Ascertaining the differences between the prior art and the claims at issue
The reference suggests treating tumor cells in glioblastoma multiforme using a combination that includes sertraline and cytarabine.

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
The person of ordinary skill has the teaching and suggestion to practice the claimed invention.  The motivation is to use alternative compositions in the treatment of glioblastoma multiforme.  The person of ordinary skill has as reasonable expectation of success in practicing the present claims to treatment of cancer using a composition that comprises two anti-neoplastic/chemotherapeutic compounds as described by the reference.  For this reason, the present claims are prima facie obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626